Case
 Case1:19-cv-07851-AJN
      1:19-cv-07851-AJN Document
                         Document24-1
                                  25 Filed
                                      Filed05/08/20
                                            05/01/20 Page
                                                      Page11ofof12
                                                                 12

                                                                      5/8/20
Case
 Case1:19-cv-07851-AJN
      1:19-cv-07851-AJN Document
                         Document24-1
                                  25 Filed
                                      Filed05/08/20
                                            05/01/20 Page
                                                      Page22ofof12
                                                                 12
Case
 Case1:19-cv-07851-AJN
      1:19-cv-07851-AJN Document
                         Document24-1
                                  25 Filed
                                      Filed05/08/20
                                            05/01/20 Page
                                                      Page33ofof12
                                                                 12
Case
 Case1:19-cv-07851-AJN
      1:19-cv-07851-AJN Document
                         Document24-1
                                  25 Filed
                                      Filed05/08/20
                                            05/01/20 Page
                                                      Page44ofof12
                                                                 12
Case
 Case1:19-cv-07851-AJN
      1:19-cv-07851-AJN Document
                         Document24-1
                                  25 Filed
                                      Filed05/08/20
                                            05/01/20 Page
                                                      Page55ofof12
                                                                 12
Case
 Case1:19-cv-07851-AJN
      1:19-cv-07851-AJN Document
                         Document24-1
                                  25 Filed
                                      Filed05/08/20
                                            05/01/20 Page
                                                      Page66ofof12
                                                                 12
Case
 Case1:19-cv-07851-AJN
      1:19-cv-07851-AJN Document
                         Document24-1
                                  25 Filed
                                      Filed05/08/20
                                            05/01/20 Page
                                                      Page77ofof12
                                                                 12
Case
 Case1:19-cv-07851-AJN
      1:19-cv-07851-AJN Document
                         Document24-1
                                  25 Filed
                                      Filed05/08/20
                                            05/01/20 Page
                                                      Page88ofof12
                                                                 12
Case
 Case1:19-cv-07851-AJN
      1:19-cv-07851-AJN Document
                         Document24-1
                                  25 Filed
                                      Filed05/08/20
                                            05/01/20 Page
                                                      Page99ofof12
                                                                 12
Case
 Case1:19-cv-07851-AJN
      1:19-cv-07851-AJN Document
                         Document24-1
                                  25 Filed
                                      Filed05/08/20
                                            05/01/20 Page
                                                      Page10
                                                           10ofof12
                                                                  12
Case
 Case1:19-cv-07851-AJN
      1:19-cv-07851-AJN Document
                         Document24-1
                                  25 Filed
                                      Filed05/08/20
                                            05/01/20 Page
                                                      Page11
                                                           11ofof12
                                                                  12
Case
 Case1:19-cv-07851-AJN
      1:19-cv-07851-AJN Document
                         Document24-1
                                  25 Filed
                                      Filed05/08/20
                                            05/01/20 Page
                                                      Page12
                                                           12ofof12
                                                                  12




                                                          5/8/20
